Citation Nr: 0940534	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by which the RO, inter 
alia, denied entitlement to the benefits sought herein.  

In August 2009, the Veteran and his spouse testified at a 
hearing before the undersigned, which was held at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The Veteran waived initial RO consideration of 
new evidence submitted at his travel Board hearing.  
38 C.F.R. § 20.1304 (c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

A remand in this instance is necessary for additional 
evidentiary development regarding the issues on appeal.  

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, the Veteran submitted a statement that 
in November or December of 1969, he was "pinned down" on 
the DMZ while on a flight to retrieve an aircraft that was 
shot down.  He stated that they took continuous sniper fire 
during the operation.  They were based in FuBai I Corps HQ, 
62nd Aviation Company out of DaNang.  He testified that he 
was with the 212th Aviation Battalion around that time.  They 
made several trips to Quang Tri and also went into Fire Base 
"Rock Pile" while it was under attack.  He further 
testified that during test flights at night they would 
sometimes come under enemy fire from VC sympathizers across 
from the training camp.  Additionally, the Veteran described 
an incident where a damaged helicopter was left on the flight 
line for a long period of time and he could see the hair and 
blood in the damage aircraft.  He still had dreams about this 
presently.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) corroborated the incident with the down helicopter in 
September 2007; but did not address the other stressors 
identified by the Veteran, specifically coming under sniper 
fire in November or December of 1969.  In fact, the JSRRC 
indicated that only the unit history for calendar year 1970 
was reviewed.  It also is not clear when the Veteran 
reportedly came under attack during trips to Quang Tri and 
the Fire Base "Rock Pile" or came under fire during test 
flights.  If necessary, the Veteran should be contacted to 
determine the approximate date range of these occurrences.  
The RO should then attempt to corroborate these three 
stressors involving being under enemy attack.

The Veteran earned the Air Medal for participating in aerial 
flight in support of combat ground forces in Vietnam from 
April 26, 1969 to December 2, 1969 and actively participated 
in more than 25 aerial missions over hostile territory in 
support operations against communist aggression.  The 
Veteran's military occupational specialty was Helicopter 
Repairman.  While these accomplishments do not, in and of 
themselves, demonstrate combat service (there is no "V" 
attached to the Air Medal), the description for why the 
Veteran received the Air Medal certainly is in favor of the 
Veteran's claim and his reported stressors.
 
The Veteran's wife also submitted testimony at the Board 
hearing that she had been married to the Veteran since 1966 - 
so prior to his military service.  She recalled that prior to 
the Veteran going to Vietnam he was fun-loving and sociable, 
but after he returned he did not want to be around people 
anymore and would be jumpy at noises, especially at night.  
He also had a lot of nightmares and did perimeter checks 
around the house.

The Veteran submitted a private psychiatric report containing 
a diagnosis of PTSD.  The stressors upon which that diagnosis 
was based were not sufficiently specific for VA purposes.  
See 38 C.F.R. §§ 3.304(f), 4.125(a) (2009) (detailing the 
requirements for establishing service connection for PTSD).  
Thus, because of the nature of the Veteran's service and the 
various awards and decorations he earned, the RO must 
schedule a VA psychiatric examination.  The examiner is to 
review all pertinent records in the claims file, conduct a 
comprehensive mental disorders examination, and diagnose all 
psychiatric disorders from which the Veteran suffers, if any.  
Regarding all diagnosed psychiatric conditions, the examiner 
is to provide an opinion regarding whether it is at least as 
likely as not that the condition is related to service.  In 
the event that PTSD is diagnosed, the examiner is asked to 
enumerate the stressor or stressors upon which that diagnosis 
is based.  A rationale for all opinions and conclusions 
should be provided.

With respect to the Veteran's hearing loss claim, a VA 
audiologic examination should be scheduled.  For VA purposes, 
impaired hearing will not be considered to be a disability 
unless the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The service treatment records show that at entry into service 
in August 1967, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
60
65
-
50
LEFT
10
5
15
-
15

According to this audiological evaluation, the Veteran had a 
right ear hearing loss disability at entry into service.

At the audiological evaluation at discharge from service in 
August 1970, however, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
0
LEFT
5
15
15
20
0

The Veteran testified that he was exposed to acoustic trauma 
in service from helicopter rudder blades and turbine engines 
on a daily basis and was also exposed to flight line noise.  
The Veteran also has indicated that he was exposed to rocket 
and mortar attacks.  A fellow serviceman submitted a 
statement in August 2009 supporting the Veteran's assertions.  
The Veteran and his wife testified that they both noticed his 
hearing loss immediately after service.  

At the VA examination, the examiner must determine whether 
the Veteran suffers from hearing loss within the meaning of 
38 C.F.R. § 3.385 (2009).  If the Veteran suffers from right 
ear, left ear, or bilateral hearing loss under 38 C.F.R. 
§ 3.385, the examiner is to review all pertinent records in 
the claims file to include the service treatment records and 
service personnel records regarding the nature of the 
Veteran's service, interview the Veteran, and provide an 
opinion as to the etiology of any hearing loss identified.  
If right ear hearing loss is found to have predated service, 
the examiner should indicate whether it progressed in 
severity beyond the normal course of the condition as a 
result of service.  The examiner is also asked to comment on 
the audiometric results elicited before the Veteran enlisted, 
which reflected right ear hearing loss.  Subsequent 
audiometric examinations in service and on separation 
reflected normal hearing.  The examiner is to opine regarding 
whether the August 1967 results are valid, and, if so, the 
examiner should explain how the Veteran's hearing could have 
improved during service.  If current hearing loss is found, 
the examiner should indicate what impact, if any, it has on 
the Veteran's veteran's usual occupation and daily 
activities.  A rationale for all opinions and conclusions 
should be provided.

Last, a notice letter addressing the service connection claim 
for hearing loss, which includes the criteria for Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) is not of record.  A 
letter was sent addressing all relevant criteria for the PTSD 
claim, but not the hearing loss claim.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a notice letter 
addressing his claims that satisfies the 
criteria of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the JSRRC to corroborate the 
Veteran's reported stressor of receiving 
continuous sniper fired in November or 
December 1969 on the DMZ while on a flight 
to retrieve an aircraft that had been shot 
down.  They were based in FuBai, HQ, 62nd 
Aviation Company out of DaNang, and he was 
with the 212th Aviation Battalion.  Also 
attempt to corroborate the trips to Quang 
Tri and the Fire Base "Rock Pile" while 
it was under attack; and the test flights 
at night when they would sometimes come 
under enemy fire from VC sympathizers 
across from the training camp.  If 
necessary to corroborate the last two 
stressor events, contact the Veteran to 
get the approximate dates of these 
occurrences.

3.  After completion of #1 and 2, schedule 
a VA psychiatric examination.  The 
examiner is to review all pertinent 
records in the claims file, conduct a 
comprehensive mental disorders 
examination, and diagnose all psychiatric 
disorders from which the Veteran suffers, 
if any.  Regarding all diagnosed 
psychiatric conditions, the examiner is to 
provide an opinion regarding whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the condition is 
related to service.  In the event that 
PTSD is diagnosed, the examiner is asked 
to enumerate the stressor or stressors 
upon which the diagnosis is based.  A 
rationale for all opinions and conclusions 
should be provided.

4.  Schedule a VA audiologic examination.  
If the Veteran suffers from right ear, 
left ear, or bilateral hearing loss under 
38 C.F.R. § 3.385, the examiner is to 
review all pertinent records in the claims 
file to include the service treatment 
records and service personnel records 
regarding the nature of the Veteran's 
service, interview the Veteran, and 
provide an opinion as to the etiology of 
any hearing loss identified.  Namely, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the condition is 
due to service or was aggravated by 
service beyond the normal progression of 
the disability.  The examiner is also 
asked to comment on the audiometric 
results elicited prior to the Veteran's 
enlistment, which reflected right ear 
hearing loss.  Subsequent audiometric 
examinations in service and on separation 
reflected normal hearing.  The examiner is 
to opine regarding whether the August 1967 
results are valid, and, if so, the 
examiner should explain how the Veteran's 
hearing could have improved during 
service.  If current hearing loss is 
found, the examiner should indicate what 
impact, if any, it has on the Veteran's 
usual occupation and daily activities.  A 
rationale for all opinions and conclusions 
should be provided.

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


